Citation Nr: 0704313	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the residuals of sphincterectomy and fissurectomy for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, continued a 30 
percent disability rating for evaluation of residuals 
sphincterectomy/fissurectomy to include hemorrhoids.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted by law.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's increased rating claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this instance, in the January 2007 Appellant's Brief, the 
veteran's representative argues that the veteran should be 
afforded another VA examination to ascertain the current 
severity of the conditions on appeal because the VA 
examination of record is well over 3 1/2 years old.  The 
veteran's representative asserts that when a veteran claims 
that a disability is worse than originally rated and the 
available evidence is too old to adequately evaluate the 
state of the condition, VA must provide a new examination.   

The RO provided the veteran with a VA examination in May 2003 
in order to determine the nature and the severity of his 
disability.  The examiner who conducted the examination 
indicated that there was clinical damage to the external and 
probable internal sphincters.  The examiner opined that it is 
possible that the veteran's condition might be improved and 
the examiner recommended an evaluation by a rectal 
incontinence consultant.  In addition, because there are 
surgical procedures available that might help the veteran, 
the examiner also recommended a referral to a colorectal 
surgeon for an opinion on what could be done to improve the 
veteran's condition.  In light of the fact that the last VA 
examination in this case was conducted more than 3 1/2 years 
ago and in view of the fact that the veteran's condition may 
have substantially changed since the last VA examination, the 
Board finds that a contemporaneous and thorough VA 
examination would assist the Board in determining the 
severity of his disability.

In addition, any VA treatment records that are not of record 
should be obtained.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
complete medical treatment records from 
the Kansas City VA Medical Center.  In 
particular, the RO should obtain any 
medical treatment records from the 
treatment received by the veteran from 
September 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  



2.  After obtaining all of the above 
mentioned evidence, the veteran should be 
afforded a VA examination to ascertain 
the nature and severity of the residuals 
of spincterectomy and fissurectomy for 
hemorrhoids.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  In addition, the rationale for 
each opinion expressed should also be 
provided.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


